Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “dog connection” needs antecedent basis, however see rejection under 35 USC 112 below.
Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  
Claim 3, “first” and “second” in claim 3 are reversed, 34 in specification are the first elements that extend inward and 36 are the second that extend outward. 
Claim 11, line 2, “extends” should be - -extend- -, line 3 “comprises” should be - -comprise- -, and it is further suggested that everything after the comma in line 4 be removed as the ends don’t always “cooperate” since this is conditional based on the failure of the bearing support, thus this is not a structural configuration of the apparatus but rather what might occur.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, Applicant has amended the claims to define “a dog connection”, however since the device is not described in the specification using this term and a definition or explanation of the intended meaning of the term has not been provided the metes and bounds of the claim are unclear.  What structure/structural relationship is required to form “a dog connection”?  In light of the remarks the minimum requirement of the claim is further unclear.  First the claims state that each retention element has “at least one annular tooth”, thus the claims are only positively reciting two teeth, however the remarks state that “a dog connection involves two rows” that cooperate together.  To have two rows would reach retention element then be required to have two teeth as a singular element doesn’t form a row?  The remarks then state “According to the invention a raw [row] of annular tooth of one of the axial retention element is received axially between two adjacent annular tooth of the other axial retention element to form a dog connection”, however it is not understood how this is possible while still only having two retention elements.  For one retention element to be “axial between two adjacent annular tooth” wouldn’t his actually require three teeth or is this an attempt to incorporate element 38 which is later separately claimed in claim 8?  The remarks are stating two of the teeth are axial adjacent, this would be left to right in figure 2 for example but there are only two axial adjacent teeth, at 34 and 36 (excluding 38 which is later separately claimed), and there is no tooth between these elements.  Also if one element needs to be between two elements then both retention elements can’t have at least one tooth, one would be required to have two.  Based on the disclosure not originally describing a “dog” connection and the remarks not clarifying the meaning within the context of the teeth as illustrated in the invention the metes and bounds of the recitation are unclear.  
In addition, no set definition for the term “dog connection” was found, thus it appears that applicant may be acting as his or her own lexicographer, if so, the written description must clearly define the claim term and set forth the definition so as to put one reasonably skilled in the art on notice on what applicant intended for the meaning of the term to be.
Even assuming that the remarks meant to state that one tooth is between two adjacent teeth in the circumferential direction this would also not be supported by the original disclosure as the final product has the teeth axial spaced apart.  It is suggested that “to cooperate with each other axially and form a dog connection” be removed from both claims 1 and 5, this would resolve the issue for claim 5, and then claim 1 can be further amended to define that each retention element has at least “two” annular teeth as this would overcome the annular ring of the prior art that Applicant points to in the remarks as being a distinguishing feature.
Claim 8 also defines a dog connection between the annular tooth and the second axial retention element which is unclear for the same reason described above, again it is suggested that “to form a dog connection” be removed from the claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the amendment necessitated a new grounds of rejection under 35 USC 112 and the rejection no longer presents a rejection in view of prior art. 
Allowable Subject Matter
Claims 1 and 5 would be allowable if rewritten or amended, as suggested above, to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656